Pettit, C. J.,
(dissenting).—If A. has a mortgage on the lands of B., and afterwards C. obtains a judgment at law against B. and rests without execution till A. forecloses his mortgage, and has the land sold on the decree, and becomes the purchaser, taking the sheriff’s certificate for a deed at the end of one year, unless sooner redeemed; and the year expires without redemption, and the deed is made, and afterwards C. takes out an execution on his judgment, has it levied on the land, and is about to sell it; can A. enjoin C. and the sheriff from making the sale ? This is the only question in this case. It is known and conceded by the bench and bar, not only in this State, but in our sister states and in England, as an almost, if not quite, universal rule at common law, and by statute in this State till June 4th, 1861, that an injunction in such case would not be granted, and that the execution plaintiff might proceed to sell the land.
On this point the cases are too numerous, and the doc*271trine too universal, uniform, and well settled, to require or justify citation of authority. But I am to enquire what is the effect of our statute of June 4th, 1861, on this subject, recited in the opinion of my brethren.
L. M. Ninde and R. S. Taylor, for appellants.
G. W. Frazier and D. D. Pratt, for appellees.
The argument of counsel on both sides, in their briefs, has been able and exhaustive of the subject, and of all collateral questions connected with it, exhibiting great research and learning; but I do not deem it my duty, nor is it necessary for a proper solution of the question, that I should critically examine the authorities cited as to what the law was as to the right of incumbrancers in such a case; but it is my duty to say what the law is on the subject; and I do not think there is room for serious doubt as to it. I have stated. what the law was before the act of June 4th, 1861, and I have to add that it was competent for the legislature to make a new limitation within which incumbrancers in such cases should assert their rights, provided a reasonable time was given, and I think a year was not an unreasonable time; and it was equally competent and within the law-making power and department of the state government, to repeal the common law and former statute law, and make an entirely new one on the subject. This the legislature has done in so clear and unambiguous a manner, that I think I do not mistake its meaning. The incumbrancer had one year after the sale of the land to redeem in, and no more, and having failed to do so in the mode prescribed, his remedy is gone. There is no use of discussing the former difference between law and equity with us, for our system is all law and all equity—all equity and all law.
The judgment and decree of the court below ought, in my judgment, to be affirmed.